    Case 21-03004-sgj Doc 11 Filed 03/12/21                  Entered 03/12/21 18:49:04              Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                    )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03004 (SGJ)
                                                                        )
HIGHLAND CAPITAL MANAGEMENT FUND                                        )
ADVISORS, L.P.,                                                         )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On March 9, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Amended Stipulation and Proposed Scheduling Order [Docket No. 9]


Dated: March 12, 2021
                                                          /s/ Vincent Trang
                                                          Vincent Trang
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03004-sgj Doc 11 Filed 03/12/21   Entered 03/12/21 18:49:04   Page 2 of 5



                             EXHIBIT A
          Case 21-03004-sgj Doc 11 Filed 03/12/21                       Entered 03/12/21 18:49:04              Page 3 of 5
                                                              Exhibit A
                                                        Adversary Service List
                                                       Served via Electronic Mail

                Description                     CreditorName           CreditorNoticeName                         Email
 Financial Advisor to Official Committee of
 Unsecured Creditors                        FTI Consulting         Daniel H O'Brien               Daniel.H.O'Brien@fticonsulting.com
 Financial Advisor to Official Committee of
 Unsecured Creditors                        FTI Consulting         Earnestiena Cheng              Earnestiena.Cheng@fticonsulting.com
                                            Hayward & Associates   Melissa S. Hayward, Zachery    MHayward@HaywardFirm.com;
 Counsel for the Debtor                     PLLC                   Z. Annable                     ZAnnable@HaywardFirm.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland Income
 Fund, NexPoint Strategic Opportunities
 Fund and NexPoint Capital Inc.             K&L Gates LLP          A. Lee Hogewood, III           Lee.hogewood@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland Income
 Fund, NexPoint Strategic Opportunities
 Fund and NexPoint Capital Inc.             K&L Gates LLP          Artoush Varshosaz              artoush.varshosaz@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland Income
 Fund, NexPoint Strategic Opportunities
 Fund and NexPoint Capital Inc.             K&L Gates LLP          James A. Wright III            james.wright@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland Income
 Fund, NexPoint Strategic Opportunities
 Fund and NexPoint Capital Inc.             K&L Gates LLP          Stephen G. Topetzes            stephen.topetzes@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland Income
 Fund, NexPoint Strategic Opportunities     MUNSCH HARDT           Davor Rukavina, Esq., Julian drukavina@munsch.com;
 Fund and NexPoint Capital Inc.             KOPF & HARR, P.C.      P. Vasek, Esq.               jvasek@munsch.com
                                                                                                mclemente@sidley.com;
                                                                   Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
 Counsel to Official Committee of                                  Russell, Elliot A. Bromagen, ebromagen@sidley.com;
 Unsecured Creditors                      Sidley Austin LLP        Dennis M. Twomey             dtwomey@sidley.com
                                                                                                preid@sidley.com;
                                                                   Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel to Official Committee of                                  Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                      Sidley Austin LLP        Chandler M. Rognes           crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                             Page 1 of 1
Case 21-03004-sgj Doc 11 Filed 03/12/21   Entered 03/12/21 18:49:04   Page 4 of 5



                             EXHIBIT B
                                 Case 21-03004-sgj Doc 11 Filed 03/12/21                Entered 03/12/21 18:49:04              Page 5 of 5
                                                                               Exhibit B
                                                                        Adversary Service List
                                                                       Served via First Class Mail

                 Description                     CreditorName        CreditorNoticeName                   Address1               Address2        City   State      Zip
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint                                                      4350 Lassiter at North Hills
 Capital Inc.                                K&L Gates LLP       A. Lee Hogewood, III           Avenue Suite 300                             Raleigh    NC      27609
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint
 Capital Inc.                                K&L Gates LLP       Artoush Varshosaz              1717 Main Street, Suite 2800                 Dallas     TX      75201
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint
 Capital Inc.                                K&L Gates LLP       James A. Wright III            1 Lincoln Street                             Boston     MA      02110
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint
 Capital Inc.                                K&L Gates LLP       Stephen G. Topetzes            1601 K Street, NW                            Washington DC      20006-1600
 Counsel for Highland Capital Management
 Fund Advisors, L.P., NexPoint Advisors,
 L.P., Highland Income Fund, NexPoint
 Strategic Opportunities Fund and NexPoint   MUNSCH HARDT KOPF   Davor Rukavina, Esq., Julian P.                                500 N. Akard
 Capital Inc.                                & HARR, P.C.        Vasek, Esq.                     3800 Ross Tower                Street       Dallas     TX      75202




Highland Capital Management, L.P.
Case No. 19-34054                                                              Page 1 of 1
